—Order unanimously affirmed with costs. Memorandum: The action for a declaratory judgment and injunction was properly dismissed. That suit challenged the first notice served by the State upon the Town pursuant to Mental Hygiene Law § 41.34, and sought to invalidate the site-selection process undertaken pursuant to that first notice. In *969serving a second notice, the State effectively commenced the site-selection process anew, thus rendering moot the Town’s challenge to the first notice. (Appeal from Order of Supreme Court, Onondaga County, Stone, J. — Dismiss Complaint.) Present — Denman, P. J., Green, Balio and Davis, JJ.